                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-03113-PAB

BRIAN CIRBO, a Colorado resident,

       Plaintiff,

v.

PRECISION METAL MANUFACTURING LLC, a Delaware limited liability company,
formerly known as WR Rocky I, LLC, a Delaware limited liability company,

       Defendant.


                               ORDER TO SHOW CAUSE


       The Court takes up this matter sua sponte on plaintiff’s Complaint and Jury

Demand [Docket No. 1]. Plaintiff asserts that this Court has jurisdiction under 28

U.S.C. § 1332. Docket No. 1 at 3, ¶ 3.

       In every case and at every stage of the proceeding, a federal court must satisfy

itself as to its own jurisdiction, even if doing so requires sua sponte action. See

Citizens Concerned for Separation of Church & State v. City & County of Denver , 628

F.2d 1289, 1297 (10th Cir. 1980). Absent an assurance that jurisdiction ex ists, a court

may not proceed in a case. See Cunningham v. BHP Petroleum Great Britain PLC, 427

F.3d 1238, 1245 (10th Cir. 2005). Courts are well-advised to raise the issue of

jurisdiction on their own, regardless of parties’ apparent acquiescence. First, it is the

Court’s duty to do so. Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir.

1988). Second, regarding subject matter jurisdiction, “the consent of the parties is

irrelevant, principles of estoppel do not apply, and a party does not waive the
requirement by failing to challenge jurisdiction.” Ins. Corp. of Ireland v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 702 (1982) (internal citations omitted). Finally,

delay in addressing the issue only compounds the problem if, despite much time and

expense having been dedicated to the case, a lack of jurisdiction causes it to be

dismissed. See U.S. Fire Ins. Co. v. Pinkard Constr. Co., No. 09-cv-00491-PAB-MJW,

2009 WL 2338116, at *3 (D. Colo. July 28, 2009).

       “The party invoking federal jurisdiction bears the burden of establishing such

jurisdiction as a threshold matter.” Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220,

1224 (10th Cir. 2004). Plaintiff asserts that this Court has diversity jurisdiction under 28

U.S.C. § 1332. Pursuant to that section, “district courts shall hav e original jurisdiction of

all civil actions where the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between . . . citizens of different States.” 28

U.S.C. § 1332(a). “For purposes of federal diversity jurisdiction, an individual’s state

citizenship is equivalent to domicile.” Smith v. Cummings, 445 F.3d 1254, 1259 (10th

Cir. 2006). “To establish domicile in a particular state, a person must be physically

present in the state and intend to remain there.” Id. at 1260. The facts presently

alleged are insufficient to establish the parties’ citizenship.

       The complaint alleges that plaintiff “is a Colorado resident, living in Douglas

County, Colorado.” Docket No. 1 at 2, ¶ 1. However, residency is not synonymous with

domicile, see Mississippi Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989)

(“‘Domicile’ is not necessarily synonymous with ‘residence,’ and one can reside in one

place but be domiciled in another.”) (citations omitted)), and only the latter is



                                              2
determinative of a party’s citizenship. See Whitelock v. Leatherman, 460 F.2d 507, 514

(10th Cir. 1972) (“[A]llegations of mere ‘residence’ may not be equated with ‘citizenship’

for the purposes of establishing diversity.”); see also Dumas v. Warner Literary Grp.,

LLC, No. 16-cv-00518-RM-NYW, 2016 WL 10879185, at *2 (D. Colo. Apr. 29, 2016)

(stating that courts consider a number of factors in determining a party’s citizenship,

including “voter registration and voting practices; . . . location of brokerage and bank

accounts; membership in unions, fraternal organizations, churches, clubs, and other

associations; . . . [and] payment of taxes.”).

       Moreover, the complaint alleges that defendant “is a Delaware limited liability

company with its principal place of business in Tulsa, Oklahoma.” Docket No. 1 at 2,

¶ 2. But the citizenship of a limited liability company is determined not by its state of

organization or principal place of business, but by the citizenship of all of its members.

See Siloam Springs Hotel, LLC v. Century Sur. Co., 781 F.3d 1233, 1237-38 (10th Cir.

2015) (“[I]n determining the citizenship of an unincorporated association for purposes of

diversity, federal courts must include all the entities’ members.”). Accordingly, whether

defendant is a Delaware limited liability company headquartered in Oklahoma is

irrelevant to the determination of defendant’s citizenship.

       Because the allegations are presently insufficient to allow the Court to determine

the citizenship of the parties and whether the Court has jurisdiction, see United States

ex rel. General Rock & Sand Corp. v. Chuska Dev. Corp., 55 F.3d 1491, 1495 (10th Cir.

1995) (“The party seeking the exercise of jurisdiction in his favor must allege in his

pleading the facts essential to show jurisdiction.” (internal quotation marks omitted)), it



                                                 3
is

       ORDERED that, on or before November 19, 2019, plaintiff shall show cause

why this case should not be dismissed due to the Court’s lack of subject matter

jurisdiction.


       DATED November 12, 2019.

                                        BY THE COURT:


                                         s/Philip A. Brimmer
                                        PHILIP A. BRIMMER
                                        Chief United States District Judge




                                           4
